Vistas las dos mociones sobre desestimación de apelación radicadas por el demandado y apelado, las certificaciones acompañadas a las mismas y la oposición de la parte demandante y apelante, y apareciendo que esta última parte no radicó en la corte de *1045distrito la transcripción de la evidencia dentro del término fijado para ello; que el nnevo término concedídole posterior-mente por la corte inferior fue en exceso de la facultad y de la jurisdicción de diclia corte, según la jurisprudencia ya establecida por una mayoría de este tribunal, y que basta la fecha el apelante no ha radicado en la secretaría de esta corte ninguna transcripción de autos, a pesar del tiempo transcurrido, se declaran con lugar las citadas mociones y en su consecuencia se desestima el recurso de apelación in-terpuesto contra la sentencia dictada por la Corte de Dis-trito de Aguadilla en el caso arriba titulado.